l
0

Appellate Docket Number:

Appellate Case Style: Style:

Vs.

State of Texas Si;@o @, Q@L§

If no, date it will be requested: -

Were payment arrangements made with clerk?

I:] Yes f:] No lndigent

 

Reporter's or Recorder‘s Record:
ls there a reporter's record? [:| Yes I:I No

-Yes [:]No
Was the reporter's record electronically recorded? |:] Yes [:] No

Was reporter's record requested?

Ifyes, date requested ., 2

 

Were payment arrangements made with the court reporter/court recorder?

[j Yes ENO [X] Indigent

 

[:| Court Recorder n
|:l Substitute

[X\ Court Reporter
official

First Name:

Middle Name:

 

Last 'Name:
Sufflx:
Address 11
Address 21
City:_

State:

 
 
  
 
    
  

 

Telephone:
Fax:

Email:

 

 

Page 3 of 5

 

 

 

 

Signature of counsel (or Pro Se Party)

 

DENNIS SCOTT BRALEY
State Bar No:
Printed Name:

 

 

Name:

 

Electronic Signature;
(Optional)

 

Signature of counsel (or pro se party) Electronic Signature:
(Optional)

 

 

State Bar No.:

Person Served:
Certiticate of Service Requirernents (TRAP 9. 5(e)): A certificate of service must be signed by the person who made the service and must

State (l) the date and manner of service;
(2) the name and address of each person served, and
(3) if the person served is a party's attomey, the name of the party represented by that attorney

 

 

 

 

Page 4 of 5

 

Pl.ease enter the following for each person served:

  
 
  
 
 
  

First Name:

Middle Name:
Last Name:
Suftix:

   

Law Firm Name: ,'1;~"
Address l:
Address 21

 

        
  

 

 

Page 5 of 5

 

 

 

 

 

H;, \ \

 

cAusE No.
TRIA¢ cause No. `
AFPEAL cAusE No

EX PARTE~ IN THE Sth DI

v _ OF_

¢0"0!¢00¥00¢0|\0\

STATE OF TEXAS BOWIE COUNTY¢ TEXAS

ORDER TO .PROCBED IN FORHA PAUPRIS
on this che_§§fpay of §LF¢£ , 2015. came an to be heard
Applicant's MOTION TO PROCEED IN FORMA PAUPRIS, in this District
Court without paying court cost and fees. And it appears to
this court that due 'to the poverty of the Applicant, he will
be allowed to proceed I.F.P. in the above-styled and numbered

CauEe»

IT IS THEREFORE ORDERED:

1. The clerk of this court will place this cause_on the
docket to be heard.

2. The clerk of this court will notify the Applicant at
the Michael Unit of the final hearing.

Executed on this the ZS"'day of gori , 2015.

/s/__:PL`QO ll&@h

PRESIDING JUDGE

 

I.L.A.

 

3 of 3

 

-__.»-::H.-.-'~.-_-..._.- ,._,-.-...~'~. ._._. .

 

 

RECEVED|N
The€.`.`. »un of Appeals

Sixth District
Sixth Court of Appeals NUVB ZZDB
Att: Molly Pate October 26, 2015
100 N. State line AVe~ #20 Te exa['(d;~l;a, Te,(a$ \
Texarkana, Texas 75501 Deb!' 3 ,"_w__;w:-\ Cler' k

Re: Appelate Case No. O6-lS-OOlSl-CR
Trial Court Case No. 13-F-Oll-005

Dear Molly,

Enclosed you will find the Docketing Statement, for the above-estyled and
numbered cause. Also please find` a copy of the Order to proceed in forma

paupris. Thank you for your effective assistance in this matter.

Sincere::,/S § § RR

DENNIS SCOTT BRALEY #1 03 31
2664 FM 2054
Tennessee Colony/ TX, 75886

I.L.A.